Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 24, 2015

                                       No. 04-15-00580-CR

                                    Sergio Ibarra JIMENEZ,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR11598
                           Honorable Ron Rangel, Judge Presiding


                                         ORDER

         The reporter’s record in this appeal was due October 12, 2015, but was not filed. This
court notified court reporter Amy L. Hinds of the deficiency and granted her an extension of time
until November 16, 2015, to file the record. It has not been filed; however, on November 24,
Hinds filed a notice of late record, requesting an extension of time until December 16, 2015 to
file the record.

        We grant the motion in part. We order Amy L. Hinds to file the record by December
11, 2015 (sixty days after the original deadline). Hinds is advised that the court will not grant a
further extension of time unless she (1) establishes there are extraordinary circumstances that
prevent her from timely filing the record, (2) advises the court of what efforts have been
expended to prepare the record and the status of completion, and (3) provides the court
reasonable assurance the record will be completed and filed by the requested extended deadline.

        Because “[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed,” TEX .R. APP. P. 35.3(c), we also order the clerk of this court to
serve a copy of this order on the trial court.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court